Name: Council Regulation (EEC) No 1714/80 of 27 June 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/52 1 . 7 . 80Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1714/80 of 27 June 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, validity by reference to the interests of Community production, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent; whereas producers thus cannot meet the needs of user industries of the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially particularly since the goods in question are produced in the Community and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant sectors , suspension measures should be taken only for temporary periods by fixing their period of HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regulation shall be suspended at the level indicated against each of them. These suspensions shall be applicable from:  1 July to 31 December 1980 for the products listed in Table I,  1 July 1980 to 30 June 1981 for the products listed in Table II ,  1 September 1980 to 31 March 1981 for the product given in Table III . Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980 . For the Council The President A. SARTI No L 167/531 . 7 . 80 Official Journal of the European Communities ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 03.01 A I a) Salmon trout (Salmo gairdnerii or Salmo irideus), fresh , chilled or frozen, of a unit weight of not less than 1-5 kg, intended for smoking (b ) 5 03.01 A I b ) Salmon, fresh (live or dead), chilled or frozen 0 ex 03.01 B I e ) Piked dog-fish (Squalus acanthias), fresh, chilled or frozen, whole, headless or in pieces 0 ex 03.01 B II a ) and B II b ) 7 Fillets of herring, fresh , chilled or frozen, intended for processing (a ) ( b ) 0 03.02 A la) Herring, dried, salted or in brine, whole, headless or in pieces 5 ex 03.02 A II d) Fillets of herring, dried, salted or in brine 5 ex 16.01 B I Salmon intended for the processing industry for further manufacture into pastes or spreads (b ) 0 ex 16.04 C II Spiced and salted herrings, in packings of a net capacity of 10 kg or more 5 ex 16.04 C II 'Herring-flaps', prepared or preserved in vinegar, in packings of a net capacity of 10 kg or more 5 ex 16.05 A Crabs of the 'King' (Paralithodes camtschaticus ), 'Hanasaki ' (Paralithodes brevipes), 'Kegani ' ( Erimacrus isenbecki ), 'Queen ' (Chionoecetes spp) varieties, simply boiled in water and shelled, whether or not frozen, in packings of a net capacity of 2 kg or more 0 ex 16.05 A Crabs, excluding the species 'Cancer pagarus', simply boiled in water and shelled, whether or not frozen, in packings of a net capacity of 2 kg or more, for repacking for retail sale (b ) 5 ex 16.05 B Shrimps and prawns other than those of the 'Crangon ' variety, boiled in water and shelled, whether or not frozen or dried, intended for the industrial manufacture of products falling within heading No 16.05 (b) 10 (a) The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments :  cleaning, gutting, heading, tailing,  cutting (excluding filleting or cutting of frozen blocks),  sorting,  labelling,  packing,  icing,  freezing,  deep freezing,  thawing, separation. The suspension if not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level. The suspension shall apply only to fish intended for human consumption. (b) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 167/54 Official Journal of the European Communities 1 . 7 . 80 TABLE II CCT heading No Description Rate of autonomous duty (% ) ex 03.01 Big) Lesser or Greenland halibut (Hippoglossus reinhardtius), fresh, chilled or frozen, whole, headless or in pieces 0 ex 03.01 B I q) Sardinops sagax or ocellata (pilchards ), fresh , chilled or frozen : ( a ) whole, of a length of 20 cm or more, ( b ) headless , of a length of 15 cm or more, intended for processing (a ) ( b ) 4 ex 03.01 B I q ) Flaps of Sardinops sagax or ocellata (pilchards ), fresh, chilled or frozen, of a length of 12 cm or more, intended for processing ( a) ( b ) 0 ex 03.01 B I q) Sturgeons, fresh, chilled or frozen, whole, headless or in pieces , intended for processing (a) ( b ) 0 ex 03.01 C Soft roes, frozen, for the manufacture of deoxyribonucleic acid (DNA) (b ) 0 ex 03.01 C Hard fish roes, fresh, chilled or frozen 0 03.02 A I e) Salmon, salted or in brine, whole, headless or in pieces 4 ex 03.02 A I f) Coalfish (Pollachius virens or Gadus virens), salted or in brine, whole, headless or in pieces , intended for processing (a ) ( b ) 7 ex 03.02 A II d) Fillets of coalfish (Pollachius virens or Gadus virens ), salted or in brine intended for processing (a ) ( b ) 7 ex 03.02 C Hard fish roes, salted or in brine 0 ex 03.03 A I Tails of crawfish, chilled or frozen , shelled or not 10 ex 03.03 B I b ) Oysters , fresh ( live), weighing no more than 12 g each 0 ex 03.03 Bib) Oysters , fresh ( live), of the 'Crassostrea gigas ' variety, weighing more than 100 g each 0 07.01 G III Horse-radish (Cochlearia armoracia), fresh or chilled 11 ex 07.03 E Mushrooms, excluding cultivated mushrooms , preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption 0 ex 07.04 B Mushrooms , excluding cultivated mushrooms, dried, dehydrated or evaporated, whole or in identifiable pieces or slices , intended for treatment other than simple repacking for retail sale (b ) ( c) 0 ex 07.04 B Sweet red or green peppers , dried, dehydrated or evaporated, whole, cut or sliced, but not further prepared 0 ex 07.05 B I Beans, dried , white, of the species Phaseolus vulgaris 0 ex 08.01 A Dates, fresh or dried, in immediate packings of a net capacity not exceeding 35 kg, for repacking for retail sale ( b ) 0 ex 08.01 A Dates, fresh or dried , intended for processing other than for the production of alcohol ( b ) 0 1 . 7 . 80 Official Journal of the European Communities No L 167/55 CCT heading No Description Rate of autonomous duty (% ) ex 08.09 Rose-hips , fresh 0 08.10 ex B , C and ex D Fruit of the species Vaccinium (whether or not cooked), preserved by freezing, not containing added sugar 0 ex 08.10 D Rose-hips, whether or not cooked, preserved by freezing, not containing added sugar 0 ex 08.10 D Dates, frozen, in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol (b ) 0 ex 09.04 B I Paprika, ground, for use in animal feedingstuffs ( b ) 0 09.10 C I Saffron, neither crushed nor ground 10 ex 16.04 A II Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine 0 23.07 A Fish or marine mammal solubles 0 (a) The suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments :  cleaning, gutting, heading, tailing,  cutting (excluding filleting or cutting of frozen blocks),  sorting,  labelling,  packing,  icing,  freezing,  deep freezing,  thawing, separation. The suspension is not allowed for products on which otherwise qualifying treatments are intended to be carried out at retail or catering level . The suspension shall apply only to fish intended for human consumption. ( b) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (c ) However, the duty suspension shall not apply where the treatment is carried out by retail sale or catering undertakings . TABLE III CCT heading No Description Rate of autonomous duty (% ) ex 03.01 B I d) Sardines (Clupea pilchardus Walbaum), fresh, chilled or frozen, whole, of I a length of 20 cm or more 5